DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 30 July 2018.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2018 are being considered by the Examiner.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) modifying a detected user post based upon an extracted tag representing a topic which is an abstract idea of organizing human activities.
The limitations of “extracting a tag from the detected user post, wherein the extracted tag is representative of a topic identified in the detected user post; identifying a data content in a repository related to the extracted tag; in response to receiving the user approval, modifying the detected user post advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  Method claim 1 is completely devoid of any structure whatsoever thus amounting to nothing more than the abstract idea.  Next, other than reciting “A computer system for recommending a media content for social media publishing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:,” in claim 10 or “A computer program product for recommending a media content for social media publishing, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:” in claim 17 nothing in the claim elements precludes the step from the methods of organizing human interactions grouping.  For example, but for the “by at least one of the one or more processors” or “by a processor” language, “detecting...” “extracting...” “identifying...” and “modifying...” in the context of this claim encompasses the user manually supplementing posts such as wanted ads, bulletin boards or other analog communal aspects with additional information related to a topic.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “detecting a user post on a social network platform;” “sending the identified data content to a user device 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using at least one processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-3, 7-9, 11-12, 16, and 18-19 are dependent on claims 1, 10, and 17 and include all the limitations of claims 1, 10, and 17.  Therefore, claims 2-3, 7-9, 11-12, 16, and 18-19 recite the same abstract idea of “modifying a detected user post based upon an extracted tag representing a topic.”  The claim recites the additional limitations of how the post is segmented and analyzed which is simply the mental process of how one would organize the information, and is not an inventive concept that 
Claims 4-5 and 13-14 are dependent on claims 1 and 10 and include all the limitations of claims 1 and 10.  Therefore, claims 4-5 and 13-14 recite the same abstract idea of “modifying a detected user post based upon an extracted tag representing a topic.”  The claim recites the additional limitations of further limiting the data/content/tag which is still directed towards the abstract idea previously, and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 6, 15, and 20 are dependent on claims 1, 10, and 17 and include all the limitations of claims 1, 10, and 17.  Therefore, claims 6, 15, and 20 recite the same abstract idea of “modifying a detected user post based upon an extracted tag representing a topic.”  The claim recites the additional limitations of how a company profile is able to be registered to collected data which is simply how one would organize the information, and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennon et al. (US PG Pub. 2014/0365581).

As per claims 1, 10, and 17, Kennon discloses a method, computer system for recommending a media content for social media publishing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:, and computer program product for recommending a media content for social media publishing, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (computer-implemented method, computer processor, GUI, Kennon ¶7; non-transitory computer-readable medium includes, stored thereon, instructions that are executable by a processor of a device, the instructions which, when executed by the processor, cause the processor to perform a method, the method including: outputting a first graphical user interface (GUI) : 
detecting a user post on a social network platform (a first media content object attributed to a first user; outputting, by the processor and via a graphical user interface display arrangement for a second user, the obtained first media content object; receiving, by the processor, user input by interaction with the graphical user interface arrangement; and based on the user input, recording and transmitting over the network, Kennon ¶12, ¶16, ¶18); 
extracting a tag from the detected user post, wherein the extracted tag is representative of a topic identified in the detected user post (star tag links, Kennon ¶37; see also ¶65-¶68, ¶94-¶96, and ¶175 discussing the creation and management of star tags); 
identifying a data content in a repository related to the extracted tag (tag linking to a media object, Kennon ¶65-¶68 and ¶137); 
sending the identified data content to a user device for inclusion in the detected user post upon a user approval (appending a tag selected by the user input from an inventory of tags; each of the tags links to a respective media content object; and the tag is associated with a posting rule that restricts media content objects to which the tag is able to be appended, Kennon ¶20-¶21; selection of the tags/link post authoring for subsequent insertion into the post, ¶45-Ȉ¶46);
in response to receiving the user approval, modifying the detected user post by appending the identified data content to the detected user post (appending a tag selected by the user input from an inventory of tags; each of the tags links to a respective media content object; and the tag is associated with a posting rule that restricts media content objects to which the tag is able to be appended, Kennon ¶20-¶21; selection of the tags/link post authoring for subsequent insertion into the post, ¶45-Ȉ¶46); and 
transmitting the modified user post to the social network platform (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or .

As per claims 2, 11, and 18, Kennon discloses as shown above with respect to claims 1, 10, and 17.  Kennon further discloses segmenting the detected user post, wherein the segmented user post includes a plurality of terms; and determining at least one term of the plurality of terms that is representative of the topic identified in the segmented user post (star tag links, Kennon ¶37; see also ¶65-¶68, ¶94-¶96, and ¶175 discussing the creation and management of star tags).

As per claims 3, 12, and 19, Kennon discloses as shown above with respect to claims 1, 10, and 17.  Kennon further discloses analyzing the extracted tag of the detected user post; determining at least one additional tag related to the extracted tag; and transmitting a search request of the repository, wherein the transmitted search request includes the extracted tag of the detected user post and the at least one additional tag related to the extracted tag (star tag links, Kennon ¶37; tags/links with context dependent rules, ¶45; see also ¶65-¶68 and ¶94-¶96 discussing the creation and management of star tags).

As per claims 4 and 13, Kennon discloses as shown above with respect to claims 1 and 10.  Kennon further discloses wherein the data content in the repository is selected from a group consisting of an image, a video, a live stream, an animated graphic, a meme, a logo, a slogan, and a pointer to a media content (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types .

As per claims 5 and 14, Kennon discloses as shown above with respect to claims 1 and 10.  Kennon further discloses wherein the extracted tag is selected from a group consisting of a keyword, a common theme, a context, an iconic symbol, and a descriptor (According to example embodiments of the present invention, a computer-implemented platform provides for interactive engagement customized for use by one or more particular users, brands, or communities using tags, e.g., programmable tags, embedded within one or more specific content media elements, which pertain to one or more social interactions of content capture, creation, publishing, sharing, and/or responding interactively using access and distribution methods of connected mobile or fixed web devices for personal interactions, commercial integrations and collaborative experiences managed in a dynamic, constantly connected manner via a range of personal media content types including video, image/picture, audio, text, and/or tags, Kennon ¶105).

As per claims 6, 15, and 20, Kennon discloses as shown above with respect to claims 1, 10, and 17.  Kennon further discloses registering a company profile; collecting the data content associated with the registered company profile; collecting the tag related to the collected data content; collecting a user incentive linked to the collected data content; storing the registered company profile, the collected data content, the collected tag, and the collected user incentive in the repository; and sharing the stored company profile, the stored data content, the stored tag, and the stored user incentive with the social network platform (usage and adoption of branded star tag media strings by non-brand users indicating preference and adherence of the user for particular brands, products, content, sentiments, etc. to support unique targeting of future messaging and targeted offers based upon the nature and use of the particular adopted tag media strings embedded within the socially shared content elements; g) via connections and interactions which can be managed in a loyalty/reward manner tied to specific content, topics, interaction activity or specific commerce behavior and subsidized by brand partner redemption, where brands may choose to sponsor relevant and popular tag media strings allowing system users to incorporate those targeted and desirable tag media strings into their own social content elements and earning points .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennon et al. (US PG Pub. 2014/0365581) further in view of Parnaby et al. (US PG Pub. 2013/0018838).

As per claims 7 and 16, Kennon discloses as shown above with respect to claims 1 and 10.  Both the Kennon and Parnaby references are analogous in that both are directed towards/concerned with social networking and posts therein. Kennon discloses the ability to provide a sentiment analysis, but does not expressly disclose performing a sentiment analysis of the detected user post to determine a polarity of the topic identified in the detected user post, wherein the determined polarity is selected from a group consisting of a positive polarity, a negative polarity, and a neutral polarity.
However, Parnaby teaches performing a sentiment analysis of the detected user post to determine a polarity of the topic identified in the detected user post, wherein the determined polarity is selected from a group consisting of a positive polarity, a negative polarity, and a neutral polarity
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parnaby’s method of capturing brand feedback in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need, as for any brand looking to use social media monitoring to help them interact with and respond to positive or negative comments, this inability to gather explicit positive and negative structured sentiment can be disastrous.  Furthermore, current social networks are often limited to a certain demographic, which limits the availability of available sentiment data from those who do not wish to participate, or are only passively participating, in social networks today (Parnaby ¶6). 

As per claim 8, Kennon and Parnaby disclose as shown above with respect to claim 7.  Parnaby further teaches in response to determining the polarity of the identified topic in the detected user post to be the negative polarity, removing the detected user post from a queue of candidates for receiving the data content from the repository (the ability to report a comment or topic as abusive and have it reviewed for removal (see element 225 in FIG. 38); (x) an automatic removal process that is triggered when the topic name or the topic comments contain offensive imagery or text that has been reported as abusive several times; (xi) an area 226 where the basic sentiment analysis of what the Jabfab.TM.  community is saying about the topic can be presented, including, but not limited to, line or bar graphs of the sentiments collected over time and by category, pie charts of same, a global map of all the topic locations or users locations when jabbed or fabbed; (xii) a section 228 (in FIG. 40) where the user's unique physical QR code, barcodes and similar codes are presented as discussed elsewhere herein, which can be made accessible through a click on tab 230 in FIG. 40; (xiii) a section 232 where additional information offers, deals, interaction with the topic subject can occur in the form of chat/messaging, and other additional information that can be presented about this topic; (xix) the ability to automatically remove or disable topics or comments that are deemed to be offensive, or not meet terms of use rules/policies (e.g. copyrighted, materials, pornography, etc.) associated with the present invention, Parnaby ¶68).

As per claim 9, Kennon and Parnaby disclose as shown above with respect to claim 7.  Parnaby  further comprising: in response to determining the polarity of the identified topic in the detected user post to be the positive polarity, prioritizing the detected user post in a queue of candidates for receiving the data content from the repository (promoting a tag or a topic, Parnaby ¶117).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Parnaby’s method of capturing brand feedback in Kennon’s system to improve the system and method with reasonable expectation that this would result in a social network or brand management system that could retrieve and analyze data from a social network more accurately.  
The motivation being that there is a need, as for any brand looking to use social media monitoring to help them interact with and respond to positive or negative comments, this inability to gather explicit positive and negative structured sentiment can be disastrous.  Furthermore, current social networks are often limited to a certain demographic, which limits the availability of available sentiment data from those who do not wish to participate, or are only passively participating, in social networks today (Parnaby ¶6).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Odio et al. (US PG Pub. 2013/0066964) Composited posting interface for social networking system.
Della et al. (US Patent No. 10,171,397) Sharing of information extracted from messages in collaborative systems.
Kikin-Gil et al. (US Patent No. 9,418,160) Hash tag management in a microblogging infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629